Exhibit 10.68

Compensation Arrangements For Non-Management Directors

Annual Retainer and Meeting Fees

Each of our non-management directors receives an annual retainer of $70,000.
Annual retainers are paid in quarterly installments. In addition, each of our
non-management directors received $1,500 for each Board and Board Committee
meeting attended. The Chairs of the Committee on Governance and the Financial
Policy Committee each receive an annual retainer of $7,500 for serving as the
Committee Chair, the Chair of the Compensation Committee receives an annual
retainer of $10,000 and the Chair of the Audit Review Committee receives an
annual retainer of $15,000.

Outside Director Deferral Plan

Non-management Directors may elect to defer annual retainer and meeting fees
under the Outside Director Deferral Plan. The Outside Director Deferral Plan
permits non-management Directors to elect to defer a portion or all of the
annual retainer and meeting fees into either a phantom share account or a cash
account. Amounts deferred into the phantom share account accrue dividend
equivalents, and amounts deferred into the cash account accrue interest at the
prime rate. The plan provides that amounts deferred into the phantom share
account are paid out in shares of Company Common Stock, and amounts deferred
into the cash account are paid out in cash, in each case following termination
of service as a Director in either a single lump sum, five annual installments
or ten annual installments.

Outside Director Phantom Share Plan

Each non-management Director receives an annual grant of phantom shares under
the Outside Director Phantom Share Plan equal in value to $110,000. Dividend
equivalents accrue on all phantom shares credited to a Director’s account. All
phantom shares are fully vested on the date of grant. Following termination of
service as a Director, the cash value of the vested number of phantom shares
will be paid to each Director in either a single lump sum, five annual
installments or ten annual installments. The value of each phantom share is
determined on the relevant date by the fair market value of Company Common Stock
(as defined in the plan).



--------------------------------------------------------------------------------

Directors’ Retirement Income Plan

One of the Company’s non-management Directors (Mr. Rankin) participates in the
Directors’ Retirement Income Plan, which was terminated in 1995. The plan
provided that, upon retirement from the Board of Directors after reaching the
age of 55 with at least ten years of service as a Director, any non-management
Director would be entitled to receive an annual amount equal to the annual
retainer in effect at retirement. A retiring Director who had reached age 55 and
served for at least five but less than ten years would be entitled to a reduced
amount equal to 50% of the annual retainer in effect at retirement, plus 10% of
such annual retainer for each additional year of service (rounded to the nearest
whole year) up to ten. Under the transition provisions of the plan, upon his
retirement Mr. Rankin will be entitled to receive an annual amount under the
plan equal to 70% of the annual retainer in effect at retirement.

Other

Non-management Directors are reimbursed for actual expenses incurred in the
performance of their services as Directors, including continuing education
programs and seminars and, in most instances, provided with travel via
Company-provided private aircraft to Board of Directors and committee meetings.
The Company also provides each non-management Director with $250,000 in business
travel accident insurance coverage.